PETITION for freedom.
The petition stated, and it was proved, that Harry Wilson, the father of petitioner, a free negro, after the birth of Henry the petitioner, bought his wife, petitioner's mother, then and at the time of Henry's birth, a manumitted slave; and took an assignment of the bill of sale of his said wife. That Harry Wilson the father, afterwards, 7th January, 1826, bought the unexpired service of his son Henry, (being a slave until twenty-five years old,) and took a bill of sale for him from his master, George Frame. Having became indebted to Dr. S. K. Wilson in $20, Harry the father, to pay this debt, sold Henry the son to Dr. Wilson, and on the 5th of May, 1829, assigned the bill of sale which he had received from Frame. Dr. Wilson died, and the boy Henry was sold to Mr. Waples, and the same bill of sale assigned by Wilson's executor. The boy was now eighteen years old.
Gilpin, for petitioner, claimed the boy's freedom, on the ground that the purchase of his time of Mr. Frame by his father, extinguished his character as: a slave; and the father had no power afterwards to sell him as such to Dr. Wilson; that a father could not hold his own issue in slavery; and that by the laws of this State, free negroes were not entitled to hold slaves. He referred to the case ofTindal vs. Hudson, (2 Harr. Rep. 441,) on the authority of which case the court decreed the petitioner's freedom.